Exhibit 10.12
 
EQUITY PLEDGE AGREEMENT
 
This Equity Pledge Agreement (hereinafter this "Agreement"! is dated December
23,2010, and is entered into in Yongzhou City, Hunan Province, People's Republic
of China (4TRC" or "China") by and among Qiyang County Xiangmei Food Technical
Research and Development Co., Ltd. ("Pledgee"), and the shareholder listed on
the signature pages hereto ( "Pledgor") of Hunan Xiangmei Food Co., Ltd. ("Hunan
Xiangmei"). Hunan Xiangmei is made a party to this Agreement for the purpose of
acknowledging the Agreement
 
RECITALS
 
1. The Pledgee incorporated in the PRC as a foreign investment enterprise and
specializes in the research and development of agriculture products.
 
2. Hunan Xiangmei is engaged in the sale and production of frozen food, ice
cream and other food (collectively the "Business").
 
3. The Pledgor are shareholders of the Hunan Xiangmei, each legally holding such
amount of equity interest of theHunan Xiangmei as set forth on the signature
page of this Agreement and collectively holding 100% of the issued and
outstanding equity interests of the Hunan Xiangmei (collectively the "Equity
Interest").
 
4. The Pledgee and the Hunan Xiangmei have executed a Consulting Services
Agreement dated December 23, 2010 (the "Consulting Services Agreement")
concurrently herewith, pursuant to which the Hunan Xiangmei shall pay consulting
and service fees (the "Consulting Services Fee") to the Pledgee for consulting
and related services in connection with the Business.
 
 
1

--------------------------------------------------------------------------------

 
 
5. In order to ensure that the Hunan Xiangmei will perform its obligations under
the Consulting Services Agreement, and in order to provide an additional
mechanism for the Pledgee to enforce its rights to collect the Consulting
Services Fee from the Hunan Xiangmei, the Pledgor agree to pledge all their
equity interests in the Hunan Xiangmei as security for the performance of the
obligations of the Hunan Xiangmei under the Consulting Services Agreement,
including payment of the Consulting Services Fee.
 
NOW THEREFORE, the Pledgee and the Pledgor through mutual negotiations hereby
enter into this Agreement based upon the following terms:
 
1. Definitions and Interpretation. Unless otherwise provided in this Agreement,
the following terms shall have the following meanings:
 
1.1 "Pledge" refers to the full content of Section 2 hereunder.
 
1.2  "Equity Interest" refers to all the equity interests in the Hunan Xiangmei
legally held by the Pledgor.
 
1.3  "Term of Pledge" refers to the period provided for under Section 3.2
hereunder.
 
1.4  "Event of Default" refers to any event in accordance with Section 7.1
hereunder.
 
1.5  "Notice of Default" refers to the notice of default issued by the Pledgee
in accordance with this Agreement
 
 
2

--------------------------------------------------------------------------------

 
 
 
2. The Pledge. The Pledgor hereby pledge the Equity Interest to the Pledgee as a
security for the obligations of the Hunan Xiangmei under the Consulting Services
Agreement (the "Pledge"). Pursuant thereto, the Pledgee shall have priority in
receiving payments from the evaluation or the proceeds from the auction or sale
of the Equity Interest The Equity Interest shall hereinafter be referred to as
the "Pledged Collateral".
 
3. Term of Pledge.
 
3.1 The Pledge shall take effect as of the date when the Pledge is recorded in
the Hunan Xiangmei's Register of Shareholders, and shall expire two (2) years
from the Hunan Xiangmei's satisfaction of all its obligations under the
Consulting Services Agreement (the "Term").
 
3.2 During the Term, the Pledgee shall be entitled to vote, control, sell, or
dispose of the Pledged Collateral in accordance with this Agreement in the event
that the Hunan Xiangmei does not perform its obligations under the Consulting
Services Agreement, including without limitations thee failures to pay the
Consulting Service Fee.
 
3.3 During the Term, the Pledgee shall be entitled to collect any and all
dividends declared or paid in connection with the Pledged Collateral.
 
4. Pledge Procedure and Registration.
 
4.1 The Pledge shall be recorded in the Hunan Xiangmei's Register of
Shareholders. The Pledgor shall, days after the date of this Agreement, process
the registration procedures with the Administration for Industry and Commerce
concerning the Pledge.
 
4.2 To the maximum extent permitted by the PRC laws, the Pledgor and Pledgee
will file the application with Administration for Industry and Commerce with
competent authority to register the Pledge within the term of this Agreement
 
4.3      Pledgor and Pledgee agree to use their best efforts to take any action
required for the completion of the registration of the Pledge, mcluding without
limitation, the execution of documents, the payment of filing fees and
submission of applications.
 
 
3

--------------------------------------------------------------------------------

 
 
5.  Representation and Warranties of Pledgor.
 
5.1  The Pledgor are the legal owners of the Pledged Collateral.
 
5.2  Other man to the Pledgee, the Pledgor have not pledged the Pledged
Collateral to any other party, and the Pledged Collateral is not encumbered to
any other party.
 
6.  Covenants of Pledgor.
 
6.1  During the Term, the Pledgor represent and warrant to the Pledgee for the
Pledgee's benefit that the Pledgor shall:
 
6.1.1   Not transfer or assign the Pledged Collateral, nor create or permit to
create any pledge or encumbrance to the Pledged Collateral which may adversely
affect the rights and/or benefits of the Pledgee without the Pledgee's prior
written consent
 
6.1.2   Comply with the laws and regulations with respect to the Pledge; present
to Pledgee any notices, orders or advisements with respect to the Pledge that
may be issued or made by a competent PRC authority within five (5) days upon
receiving such notices, orders or advisements; comply with such notices, orders
or advisements; or object to the foregoing matters upon the reasonable request
of the Pledgee or with consent from the Pledgee.
 
6.1.3   Timely notify the Pledgee of any events which may affect the Pledged
Collateral or the Pledgor* rights thereto, or which may change any of the
Pledgor* warranties or affect the Pledgor's performance of their obligations
under this Agreement.
 
6.2  The Pledgor agree that the Pledgee's right to the Pledge pursuant to this
Agreement shall not be suspended or inhibited by any legal proceedings initiated
by the Pledgor, jointly or separately, or by any successor of or any person
authorized by the Pledgor.
 
6.3  The Pledgor represent and warrant to the Pledgee that in order to protect
and perfect the security for the payment of the Consulting Services Fee, the
Pledgor shall execute in good faith and cause other parties who have interests
in the Pledged Collateral to execute all the title certificates, contracts, and
perform actions and cause other parties who have interests to take action, as
required by the Pledgee.
 
6.4  The Pledgor represent and warrant to the Pledgee or its appointed
representative (whether a natural person or a legal entity) that they will
execute all applicable and required amendments in connection with the
registration of the Pledge, and within a reasonable amount of time upon request,
provide the relevant notice, order and decision regarding such registration to
the Pledgee.
 
6.5  The Pledgor represent and warrant to the Pledgee that they will abide by
and perform all relevant guarantees, covenants, warranties, representations and
conditions necessary to insure the rights of the Pledgee under this Agreement
The Pledgor shall compensate all the losses suffered by the Pledgee as a result
of the Pledgor* failure to perform any such guarantees, covenants, warranties,
representations or conditions.
 
 
4

--------------------------------------------------------------------------------

 
 
7.        Events of Default
 
7.1  The occurrence of any one of the following events shall be regarded as an
"Event of Default":
 
7.1.1  This Agreement is deemed illegal by a governing authority of the PRC, or
the Pledgor is incapable of continuing to perform the obligations herein due to
any reason except force majeure',
7.1.2 The Hunan Xiangmei fails to timely pay the Consulting Services Fee in full
as required under the Consulting Service Agreement;
 
7.1.3 A Pledgor makes any materially false or misleading representations or
warranties under Section 5 herein, or breaches any warranties under Section S
herein;
 
7.1.4  A Pledgor breaches the covenants under Section 6 herein;
 
7.1.5  A Pledgor breaches any terms and conditions of this Agreement;
 
7.1.6   A Pledgor transfers or assigns, cause to be transferred or assigned, or
otherwise abandons the Pledged Collateral without the prior written consent of
the Pledgee;
 
7.1.7  The Hunan Xiangmei is incapable of repaying debt;
 
7.1.8 The assets of a Pledgor are adversely affected so as to cause the Pledgee
to believe that such Pledgor's ability to perform the obligations herein is
adversely affected;
 
7.1.9 The successors or agents of the Hunan Xiangmei refuse, or are only partly
able, to perform the payment obligations under the Consulting Services
Agreement;
 
 
7.2  A Pledgor shall immediately give a written notice to the Pledgee if such
Pledgor is aware of or discovers that any event under Section 7.1 herein, or any
event that may result in any one of the foregoing events, has occurred or is
likely to occur.
 
7.3  Unless an Event of Default has been resolved to the Pledgee's satisfaction
within IS days of its occurrence (the "Cure Period"), the Pledgee may, at any
time thereafter, give a written default notice (the "Default Notice") to the
Pledgor and require the Pledgor to immediately make full payment of the then
outstanding Consulting Service Fee and any other outstanding payables in
accordance with Section 8 herein.
 
 
5

--------------------------------------------------------------------------------

 
 
8.  Exercise of Remedies.
 
8.1  Authorized Action by Secured Party, The Pledgor hereby irrevocably appoint
Pledgee as the attorney-in-fact of the Pledgor for the purpose of carrying out
the security provisions of this Agreement and to take any action and execute any
instrument that the Pledgee may deem necessary or advisable to accomplish the
purpose of this Agreement. Such power of attorney shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Collateral) by any person, upon the occurrence an Event of Default
Pledgee shall not have any duty to exercise any such right or to preserve the
same and shall not be liable for any failure to do so or for any delay in doing
so.
 
If an Event of Default occurs, or is already proceeding, Pledgee shall have the
right to exercise the following rights:
 
(a)  Collect by legal proceedings or otherwise, and endorse and/or receive all
payments, proceeds and other sums and property now or hereafter payable on or on
account of the Pledged Collateral;
 
 (b)  Enter into any extension, reorganization, deposit, merger, consolidation
or other agreement pertaining to, or deposit, surrender, accept, hold or apply
other property in exchange for the Pledged Collateral;

 
 (c)  Transfer the Pledged Collateral under the Pledgee's name or under an
appointed nominee;
 
 (d)  Make any compromise or settlement, and take any action the Pledgee deems
advisable, with respect to the Pledged Collateral;
 
 (e)  Notify any obligor with respect to the Pledged Collateral to make payment
directly to the Pledgee;
 
(f)  All rights of the Pledgor that they would otherwise be entitled to enjoy or
exercise with respect to the Pledged Collateral, including without limitations
the rights to vote and to receive distributions, shall cease without any further
action by or notice, and all such rights shall thereupon become .vested in the
Pledgee; and
 
(g)  The Pledgor shall execute and deliver to the Pledgee such other instruments
as the Pledgee may request in order to permit the Pledgee to exercise the rights
set forth herein.
 
 
6

--------------------------------------------------------------------------------

 
 
8.2 Other Remedies. Upon the expiration of the Cure Period, the Pledgee, in
addition to the remedies set forth in Section 8.1 or such other rights in law,
equity or otherwise, may, without notice or demand on the Pledgor, elect any of
the following:
 
(a)  Require the Pledgor to immediately pay all outstanding unpaid amounts due
under the Consulting Services Agreement;
 
(b)  Foreclose or otherwise enforce the Pledgee's security interest to the
Pledged Collateral in any manner permitted by law or provided under this
Agreement;
 
(c)  Terminate this Agreement pursuant to Section 11;
 
(d)  Exercise any and all rights as the beneficial and legal owner of the
Pledged Collateral, including, without limitation, the transfer and exercise of
voting and any other rights to the Pledged Collateral; and
 
(e)  Exercise any and all rights and remedies of a secured party under
applicable laws.
 
8.3  The Pledgee has priority in the receipt of payments from the proceeds of
auction or sale of the Pledged Collateral, in part or in whole, in accordance
with legal procedures, until all payment obligations under the Consulting
Services Agreement are satisfied.
 
8.4  The Pledgor shall not hinder the Pledgee from exercising its rights in
accordance with this Agreement and shall give necessary assistance so that the
Pledgee may exercise its rights in full.
 
9.  Assignment
 
9.1  The Pledgor shall not assign or otherwise transfer the rights and
obligations herein without the Pledgee's prior written consent
 
9.2  This Agreement shall be binding upon each of the Pledgor and their
respective successors, and shall be binding on the Pledgee and each of its
successor and assignee.
 
9.3  Upon the transfer or assignment by the Pledgee of any or all of its rights
and obligations under the Consulting Service Agreement, the Pledgee's transferee
or assignee shall enjoy and undertake the same rights and obligations as the
Pledgee under this Agreement The Pledgor shall be notified of any such transfer
or assignment by written notice and at the request of the Pledgee, the Pledgor
shall execute such relevant agreements and/or documents with respect to such
transfer or assignment.
 
9.4 In the event of the Pledgee's change in control resulting in the transfer or
assignment of this Agreement, the successor to the Pledgee and the Pledgor shall
execute a new equity pledge agreement
 
 
7

--------------------------------------------------------------------------------

 
 
10.  Formalities. Fees and Other Charges.
 
10.1 The Pledgor shall be responsible for all the fees and expenses in relation
to this Agreement, including, but not limited, to legal fees, cost of
production, stamp tax and any other taxes and charges. If the Pledgee pays the
relevant taxes in accordance with applicable law, the Pledgor shall fully
reimburse the Pledgee of such taxes.
 
10.2 The Pledgor shall be responsible for all expenses (including, but not
limited to, any taxes, application fees, management fees, litigation costs,
attorney's fees, and various insurance premiums in connection with the
disposition of the Pledge) incurred by the Pledgee in its recourse to collect
from the Pledgor arising from the Pledgor* failure to pay any relevant taxes and
fees.
 
11.  Force Majeure.
 
11.1  "Force Majeure" shall include, but not be limited, to acts of governments,
acts of nature, fire, explosion, typhoon, flood, earthquake, tide, lightning,
war, and any unforeseen events beyond a Party's reasonable control or which
cannot be prevented with reasonable care. However, any shortage of credit,
capital or finance shall not be regarded as an event beyond a Party's reasonable
control. A Party affected by Force Majeure shall promptly notify the other
Parties of such event in order to be exempted from such Party's obligations
under this Agreement.
 
11.2  In the event that the affected Party is delayed or prevented from
performing its obligations under this Agreement due to Force Majeure, die
affected Party shall not be responsible for any damage caused by the delay or
prevention of such performance, as long as such damage is within the scope of
such delay or prevention. The affected Party shall take appropriate means to
minimize or remove the effects of Force Majeure and attempt to resume
performance of the obligations delayed or prevented by Force Majeure. When such
Force Majeure ceases to exist, both Parties covenant and agree to resume the
performance of this Agreement with their best efforts.
 
12.  Confidentiality. The Parties hereby acknowledge and agree to ensure the
confidentiality of all oral and written materials exchanged relating to this
Agreement No Party shall disclose any confidential information to any other
third party without the other Parties' prior written approval, unless: (a) such
information was in the public domain at the time it was communicated (unless it
entered the public domain without the authorization of the disclosing Party);
(b) the disclosure was in response to the relevant laws, regulations, or stock
exchange rules; or (c) the disclosure was required by any of the Party's legal
counsel or financial consultant for the purpose of the transaction underlying
this Agreement However, such legal counsel and/or financial consultant shall
also comply with the confidentiality as stated hereof The disclosure of
confidential information by employees or agents of the disclosing Party is
deemed to be an act of the disclosing Party, and such disclosing Party shall
bear all liabilities for any breach of confidentiality.
 
 
8

--------------------------------------------------------------------------------

 
 
13.  Dispute Resolution.
 
13.1 This Agreement shall be governed by and construed in accordance with the
laws of the PRC.
 
13.2 The Parties shall strive to resolve any disputes arising from the
interpretation or performance of this Agreement through amicable negotiations.
If a dispute cannot be settled, any Party may submit such dispute to China
International Economic and Trade Arbitration Commission ("C1ETAC") for
arbitration. The arbitration shall abide by the then current rules of CIETAC,
and the arbitration proceedings shall be conducted in Shanghai, China in
Chinese. The decision of CIETA shall be final and binding upon the parties.

 
14.   Notices. Any notice given by the parties hereto for the purpose of
performing the rights and obligations hereunder shall be in writing. If such
notice is delivered by messenger, the time of receipt is the time when such
notice is received by the addressee; if such notice is transmitted by facsimile,
the time of receipt is the time when such notice is transmitted. If the notice
does not reach the addressee by the end of the business day, the following
business day shall be the date of receipt The place of delivery is the Party's
address as set forth in the signature pages hereto or the address advised in
writing including via facsimile.
 
15.  Entire Contract The Parties agree that this Agreement constitutes the
entire agreement of the Parties upon its effectiveness and supersedes all prior
oral and/or written agreements and understandings relating to this Agreement
 
16.  Severability. If any provision or provisions of this Agreement shall be
held by a proper authority to be invalid, illegal, unenforceable or in conflict
with the laws and regulations of the PRC, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
17.  Appendices. The appendices to this Agreement are incorporated into and are
a part of this Agreement
 
 
9

--------------------------------------------------------------------------------

 
 
18.  Amendment or Supplement
 
18.1 The Parties may amend this Agreement in writing, provided that such
amendment shall be duly executed and signed by the Pledgee, the Hunan Xiangmei,
and such Pledgor collectively holding a majority of the Equity Interests, and
such amendment shall thereupon become a part of this Agreement and shall have
the same legal effect as this Agreement.
 
18.2 This Agreement and any amendments, modification, supplements, additions or
changes hereto shall be in writing and come into effect upon being executed and
stamped by the parties hereto. The registration of the Pledge under section 4
will not affect the validity and enforcement of this Agreement.
 
19.  Language and Copies of the Agreement This Agreement shall be executed in
English in threer (3) original copies. Each Party shall receive one (1) original
copy, all of which shall be equally valid and enforceable.


 
[SIGNATURE PAGE FOLLOWS]
 
 
10

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE]


 
IN WITNESS WHEREOF this Agreement is duly executed by each Party or its legal
representatives as of the date first set forth above.


 
PLEDGEE:   Qiyang County Xiangmei Food Technical Research and Development Co.,
Ltd.
 
Legal/Authorized Represent!
 
Name: ZHOU Taiping
 
Title: Legal Representative
 
 
 
11

--------------------------------------------------------------------------------

 
 
PLEDGOR SIGNATURE PAGE


 
PLEDGOR:


Zhou Taiping
Owns 100% of Hunan Xiangmei
 
 
12

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGED BY:
 
 
Hunan XiangmeiHunan Xiangmei Food Co., Ltd.
 
Legal/Authorized Representative:
 
 
 
 
13

--------------------------------------------------------------------------------